HENRIOD, Chief Justice
(dissenting):
I dissent. In a condemnation suit in which a count ex contráctu also was alleged, the court gave judgment for plaintiff against both Cox and his wife for specific performance, and awarded $42,000 jointly in their favor. It turned out that the wife was not a party to the contract and consequently she was relieved of the judgment against her. The refusal to set aside the judgment against Cox was appealed to this court. The judgment for $42,000 persisted in favor of Cox without complaint or motion for modification on the part of the plaintiff, either before, during pendency of appeal, or for a considerable time after this court affirmed the judgment and remitted the case for execution thereof. At that time there was a valid, subsisting judgment for $42,000 in favor of Cox personally, which could have been assigned by him for value. The condemnation proceeding as yet has not been pursued to a conclusion against Mrs. Cox.
I am of the opinion that after remittitur by this court affirming the judgment, it was too late, arbitrarily to cut it in half, which amounts to a reversal by the trial court of half this court’s affirmance.
The contract was to pay two joint vendors $42,000, and either or both were entitled to collect that sum on principles of joint tenancy where each has an undivided moiety of the whole. It does not lie in thé mouth of the grantee to assess the relative values of joint tenant interests.
Cutting the price in half not only puts a price tag on Cox’s interest, but impliedly, at least, puts the same tag on Mrs. Cox’s joint interest, — and she was not a party to any contract. She was not subject to specific performance at all. She may consider her joint interest in the property to be in excess of $21,000, and her rights in a condemnation suit are no answer. The $21,000 paid to Cox no doubt would be advanced as an argument to show what a willing seller *23and a willing buyer agreed upon with respect to identical or similar property in the area.
Cutting the judgment in half as to Cox is not the proper procedure. Conceivably an equity suit would lie to require him to deliver full title to the property, conditioned on penalty for failure to perform.
Abstracters and attorneys examining titles may be interested in the decision of this case.